Title: Notes on Edward Turner, 31 May 1804
From: Jefferson, Thomas
To: 


          
            before 1 June 1804
          
          Edwd Turner
          1. he recd. his commn. in the begg. of Sep. 1803 & did not open his office till the last of Nov.
          2. in Feb. 1804. he had not recorded more than 11. cases
          because, ofering but 4. cents the hundred words, (the law allowg. him 12½) he could not get clerks. on learning that Briggs & Williams were coming away he offered 8. cents
          3. he advises claimants that their claims should have a legal form & exactness to which themselves are inadequate, that therefore they must employ a lawyer to draw them up: that he himself is a practising lawyer & does that business, & will do it if desired, they paying but that they are free to employ any other lawyer. note he is himself to judge of these very claims in which he acts as a lawyer.
          4. he advises claimants not to give in certain claims, but others on which they will get more.
          5. he is a practising lawyer, & leaves the business of his office to his clerks.
          6. his family connections are deeply interested in a great number of claims.
          7. he demands the fees not only for recieving claims, but at the same time for recording, tho that business is not done, & were he to die before done, the right to the fee would be in his successor
        